Citation Nr: 0631845	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen the finally decided claim of entitlement to 
service connection for a skin disease or disability, claimed 
as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In September 2004, the RO denied the claim of entitlement to 
service connection for a skin rash.  The RO granted the 
claim of entitlement to an increased rating for 
posttraumatic stress disorder (PTSD) and assigned a 50 
percent disability rating, effective February 2004.  The RO 
also denied the claim of entitlement to service connection 
for gynecomastia, lipomas, and epidermoid inclusion cysts.  

A review of the claims file shows that the veteran filed a 
timely Notice of Disagreement (NOD) with the claim of 
entitlement to service connection for a skin disability, 
claimed as secondary to Agent Orange exposure.  The NOD 
shows that he did not appeal the other two issues discussed 
in the September 2004 rating decisions and those issues are 
not on appeal before the Board.  

In July 2006, the veteran presented personal testimony 
during a Travel Board hearing before the Acting Veterans Law 
Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for a skin condition in September 2001, 
and the RO's March 2002 decision denied the claim.
 
2.  In a February 2003 rating decision, the RO confirmed and 
continued the previous denial of entitlement to service 
connection for a skin rash.  A timely Notice of Disagreement 
was received; however, in a February 2004 statement, the 
veteran withdrew the issue and a Substantive Appeal was 
never filed.  Nevertheless, the February 2003 rating 
decision became final. 

3.  The evidence submitted subsequent to the RO's February 
2003 rating decision is not both new and material to the 
claim of entitlement to service connection for a skin 
disease or disability.  

4.  The veteran has verified service in the Republic of 
Vietnam and is presumed to have been exposed to Agent 
Orange.  

5.  The record does not include evidence of a current 
diagnosis of skin disease or disability which is included in 
the list of diseases associated with exposure to certain 
herbicide agents.  


CONCLUSIONS OF LAW

1.  The RO's February 2003 decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103 (2006).  

2.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for a skin rash.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In June 2004, prior to the RO's September 2004 unfavorable 
decision, the veteran was provided with correspondence 
(notice letter) that properly notified him of the 
information required under 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b) as it pertains claims to reopen the finally 
decided claim of entitlement to service connection for a 
skin disease.  In view of the foregoing, the Board finds 
that there is no defect with respect to the timing of 
receipt of the June 2004 notice letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned for the award of 
benefits.  A review of the record shows that in June 2006 
the veteran was provided with notice of the type of 
information and evidence that is necessary to establish a 
disability rating and an effective date in the event that 
the RO awards benefits.  Given the foregoing, the Board 
finds that the requirements set forth in Dingess have been 
met.  The Board also notes that there is no prejudice to 
providing this notice after the initial adjudication of the 
claim for service connection.  In this regard, as the claim 
is denied below, any question regarding the assignment of a 
disability rating or an effective date is rendered moot. 

The Board concludes that the discussions contained in the 
June 2004 correspondence informed the veteran of the 
information and evidence necessary to substantiate the claim 
and complied with VA's notification requirements.  For 
example, the correspondence informed the veteran of the 
claim that the VARO was developing; what information and 
evidence was necessary to substantiate the claim; the 
evidence already received in support of the claim; the 
evidence that VA is responsible for obtaining; and the 
evidence that the veteran is responsible for submitting in 
support of the claim.  He was also informed of the actions 
he should take in support of the claim, where to send the 
evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also informed to essentially submit 
everything in his possession that would be helpful in 
substantiating the claim.  

The June 2004 correspondence also notified the veteran that 
he needed to submit new and material evidence to reopen the 
finally decided claim of entitlement to service connection 
for a skin rash and informed him of the basis of the denial 
in the final decision, that is, he was notified that the 
claim was previously denied because he did not submit any 
evidence which demonstrated that he is diagnosed with a skin 
condition related to Agent Orange exposure.  See Kent v. 
Nicholson, No. 04-18, 2006 WL 1320743 (Vet.App). March 31, 
2006).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding 
what further evidence he should submit to substantiate the 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of 
the claim and to respond to VA notices.  Specifically, VA 
has associated with the claims file the veteran's service 
medical records, VA medical treatment records, and non-VA 
medical treatment records.  The veteran has not identified 
any additional evidence pertinent to the claim, which is not 
already associated with the claims file, and there are no 
additional available records to obtain.  

As all notification has been given and all relevant 
available evidence has been obtained, the Board concludes 
that any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See 
ATD Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Bernard v.  Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The veteran maintains that he suffers from a skin rash due 
to Agent Orange exposure.  The RO initially denied this 
claim in a March 2002 rating decision.  In a February 2003 
rating decision, the denial was confirmed and continued.  
Subsequently, in June 2004, the veteran attempted to reopen 
the claim.  The veteran insists that he has submitted new 
and material evidence to reopen the claim.  He primarily 
relies on a medical opinion that was rendered by his private 
physician as support of his claim.  In order to reopen the 
finally decided claim, the veteran must submit both new and 
material evidence for VA review.  

General Principles for New and Material Evidence Claims

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  A final decision will be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. §§ 
5103A(f), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

Note that regulations implementing the VCAA contain an 
amended definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt 
to reopen a finally decided claim, which specifically apply 
to claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2006).  As the 
veteran's claim to reopen was received subsequent to the 
effective date of the new regulations, the Board finds that 
such new regulations and provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

General Principles for Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent.  Under 38 C.F.R. § 3.309(e), certain diseases of the 
skin may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  See 38 
C.F.R. §§ 3.307, 3.309(e).  



Procedural History

The veteran initially filed a claim of entitlement to 
service connection for a skin condition in September 2001.  
Thereafter, the RO provided the veteran with a 
correspondence in September 2001, which notified him of the 
information and evidence that is necessary to substantiate 
the claim.  In a March 2002 rating decision, in pertinent 
part, the RO denied the claim of entitlement to service 
connection for a skin rash.  The rating decision shows that 
the RO denied the claim because the record did not include 
evidence of a skin rash.  The veteran was notified of the 
RO's denial in the same month.  He did not appeal the 
denial. 

By correspondence, dated in July 2002, the veteran attempted 
to reopen the claim of entitlement to service connection for 
a skin rash.  In a February 2003 correspondence, the RO 
informed the veteran that in order to reopen the finally 
decided claim, he needed to submit new and material 
evidence.  In a February 2003 rating decision, the RO 
confirmed and continued the previous denial of entitlement 
to service connection for a skin rash.  In March 2003, the 
veteran filed a Notice of Disagreement.  In a statement 
attached to the March 2003 Notice of Disagreement, the 
veteran requested a RO hearing before a Decision Review 
Officer (DRO).  In a statement, dated in February 2004, the 
veteran stated that he was cancelling his request for a RO 
hearing before a DRO, and he also withdrew the issue of 
entitlement to service connection for a skin rash.  The 
February 2003 decision is the last unappealed decision of 
record, which denied the claim of entitlement to service 
connection fro a skin disease or disability.  This decision 
became final.  

Subsequently, more than one year later, in the June 2004 
statement, the veteran essentially indicated that he wanted 
to, once again, reopen the finally decided claim of 
entitlement to service connection for a skin rash.  



New and Material Evidence to Reopen the Finally Decided 
Claim

At the time of the RO's February 2003 decision, the only 
medical evidence of record was the veteran's service medical 
records and non VA medical records from Tuomey Regional 
Medical Center.  The service medical records do not include 
evidence of a skin disability.  There are no complaints or 
findings of a skin disability.  The service induction 
examination report, dated in January 1968, shows that the 
clinical evaluation of the veteran's skin was normal.  On 
service separation examination, dated in September 1970, the 
clinical evaluation of the veteran's skin was also normal.  

The post-service medical records from Tuomey Regional 
Medical Center, dated in July 1992, shows that the veteran 
as treated for hernia and other complaints.  These records 
do not show complaints, findings or treatment for a skin 
rash.  

The last unappealed decision of record is the February 2003 
rating decision, in which the RO stated the previous denial 
of service connection for a skin rash, claimed as due to 
herbicide exposure was confirmed and continued.  The basis 
of the denial was that the veteran had not submitted medical 
evidence of a skin condition related to Agent Orange.  

Following the last unappealed decision, the evidence added 
to the record includes VA examination reports, dated in 
April 2003, July 2004, and July 2006; additional medical 
records from the Tuomy Healthcare System; medical treatment 
records from R. S. Eagerton, Jr, M.D, dated in June 2004 and 
October 2004; VA medical treatment records, dated from April 
2003 to August 2004; and additional VA medical records, 
dated from March 2005 to May 2006.  Several statements from 
the veteran, as well as lay statements from other 
individuals, have been associated with the veteran's claims 
file.  The transcript of the July 2006 Travel Board hearing 
has also been associated with the claims file.  

After reviewing the aforementioned records, the Board finds 
that these records primarily pertain to disabilities that 
are not currently on appeal before the Board.  The records 
reveal that the veteran is diagnosed as having a skin 
conditions.  For example, the May 2006 VA medical treatment 
records show that the veteran is diagnosed as having 
numerous rashes and scattered eczema.  

The medical opinions from R. S. Eagerton, M.D., dated in 
June and October 2004 reveal that the veteran has skin 
problems which includes multiple lipomas, multiple sebaceous 
cysts and chronic acne form facial eruption.  The October 
2004 medical report shows that the veteran was exposed to 
Agent Orange over a three month period and that he was 
sprayed directly on two separate occasions.  The veteran 
began to experience blisters within two weeks of being 
sprayed and has experienced skin problems continuously since 
that time.  

In view of the foregoing evidence, law and regulations, the 
Board concludes that the requirements for establishing that 
new and material evidence has been submitted to reopen the 
finally decided claim have not been met.  The Board observes 
that the evidence submitted subsequent to the February 2003 
final decision is new to the extent that the evidence was 
not associated with the claims file at the time the RO 
rendered the final decision.  

This evidence, however, is not material to the veteran's 
claim, that is, the evidence does not demonstrate that the 
veteran is currently diagnosed as having a skin disease or 
disability that has been associated with herbicide exposure 
under the provisions of presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309 (2006).  The new evidence is also 
immaterial to the claim since the evidence does not include 
a medical opinion, which was rendered based on a review of 
the veteran's complete service medical records and post -
service medical records, which tends to link a skin disease 
or disability to the veteran's period of service.  

Material evidence would be evidence showing that the veteran 
is diagnosed as a having a skin disability that is included 
in the list of disabilities that are associated with 
exposure to certain herbicides.  In the absence of evidence 
that tends to show that the veteran is diagnosed with a skin 
disability which is included in the list of disabilities 
that are associated with exposure to certain herbicides, or 
otherwise related to his period of active service, the Board 
finds that the evidence received subsequent to the RO's 
February 2003 final decision is not both new and material to 
the claim of entitlement to service connection for a skin 
disease or disability.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between his skin disease 
and his period of service, to include in-service Agent 
Orange exposure.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Accordingly, the veteran has not offered a basis to reopen 
the claim of entitlement to service connection for a skin 
disease or disability; therefore, the Board will not reopen 
the claim for review on the merits.  38 U.S.C.A. § 5108 
(West 2002).  


ORDER

New and material evidence has not been submitted to reopen 
the finally decided claim of entitlement to service 
connection for a skin disease or disability, claimed as due 
to Agent Orange exposure.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


